            Case 2:20-cv-04991-CDJ Document 5 Filed 12/14/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY E. KORNAFEL,                          :
     Plaintiff,                               :
                                              :
       v.                                     :      CIVIL ACTION NO. 20-CV-4991
                                              :
DEL CHEVROLET, et al.,                        :
     Defendants.                              :

                                       MEMORANDUM

JONES, J.                                                                DECEMBER 14, 2020

       This is the third lawsuit that pro se Plaintiff Stanley E. Kornafel has filed concerning his

purchase of a car from Del Chevrolet and state court litigation relating to the car. He seeks

leave to proceed in forma pauperis. For the following reasons, the Court will grant Kornafel

leave to proceed in forma pauperis and dismiss his Complaint. The Court will also direct

Kornafel to show cause as to why he should not be enjoined from filing further duplicative

I.
lawsuits.
       FACTUAL ALLEGATIONS AND LITIGATION HISTORY

       As noted above, this is the third lawsuit Kornafel has filed in this Court about the same

subject matter. In his first lawsuit, Kornafel v. Del Chevrolet, Civil Action Number 18-1419,

Kornafel raised claims based on allegedly unfair proceedings in state court regarding his dispute

with Del Chevrolet and its owner, Jack Delvecchio, over an allegedly defective car Kornafel

purchased from the dealership in 2015. In an April 11, 2018 Memorandum and Order, the Court

granted Kornafel leave to proceed in forma pauperis and dismissed his complaint. Kornafel v.

Del Chevrolet, Civ. A. No. 18-1419, 2018 WL 1768048, at *1 (E.D. Pa. Apr. 11, 2018), aff’d,

734 F. App’x 175 (3d Cir. 2018). The Court concluded that: (1) to the extent Kornafel was

challenging the state court’s final judgment, the Court lacked jurisdiction to review that

judgment pursuant to the Rooker-Feldman doctrine; (2) to the extent Kornafel brought claims
          Case 2:20-cv-04991-CDJ Document 5 Filed 12/14/20 Page 2 of 8




under 42 U.S.C. § 1983, he did not invoke the Court’s jurisdiction because neither Del Chevrolet

nor Delvecchio are state actors; and (3) to the extent Kornafel brought claims under state law, he

had not pled a basis for jurisdiction under 28 U.S.C. § 1332(a). Id. at *2-*3. Kornafel appealed,

and the United States Court of Appeals for the Third Circuit affirmed the Court’s judgment of

dismissal. Kornafel v. Del Chevrolet, 734 F. App’x 175, 177 (3d Cir. 2018) (per curiam).

       In his second lawsuit, Kornafel v. Del Chevrolet, Civil Action Number 19-2783, Kornafel

sued Del Chevrolet and Judge James P. MacElree, II, essentially based on allegations that they

conspired to deprive Kornafel of his rights in connection with the underlying state court litigation

about the car, primarily because Judge MacElree granted summary judgment in favor of Del

Chevrolet. In a June 28, 2019 Memorandum and Order, the Court granted Kornafel leave to

proceed in forma pauperis and dismissed his complaint. Kornafel v. Del Chevrolet, Civ. A. No.

19-2783, 2019 WL 2764396, at *1 (E.D. Pa. June 28, 2019), aff’d, 788 F. App’x 895 (3d Cir.

2020). The Court concluded that: (1) to the extent Kornafel was again challenging the state

court’s final judgment, the Court lacked jurisdiction to review that judgment pursuant to the

Rooker-Feldman doctrine; (2) Kornafel’s claims were to some extent malicious and barred by

res-judicata; (3) Kornafel failed to allege an unconstitutional conspiracy, such that Del Chevrolet

could not be considered a state actor for purposes of § 1983; (4) Judge MacElree was entitled to

absolute immunity from Kornafel’s claims; and (5) the Court could not discern any other basis

for a plausible claim. Id. at *2. Kornafel appealed and the Third Circuit affirmed. Kornafel v.

Del Chevrolet, 788 F. App’x 895, 897 (3d Cir. 2020) (per curiam).

       Prior to issuance of the Third Circuit’s mandate, Kornafel filed a motion to reopen the

judgment in his second case pursuant to Federal Rule of Civil Procedure 60(b). In an October 6,

2020 Memorandum and Order, the Court denied the motion because Kornafel failed to establish



                                                 2
            Case 2:20-cv-04991-CDJ Document 5 Filed 12/14/20 Page 3 of 8




a basis for vacating the Court’s judgment and, rather, mostly challenged the Court’s legal

conclusions. See Kornafel v. Del Chevrolet, Civ. A. No. 19-2783, 2020 WL 5909567, at *2

(E.D. Pa. Oct. 6, 2020).

          On October 5, 2020, the day before the Court denied his 60(b) motion, Kornafel filed his

third complaint concerning the state court litigation about his purchase of the car from Del

Chevrolet and Delvecchio. (See ECF No. 1.) Kornafel names as Defendants Del Chevrolet, Jack

Delvecchio and Judge McElree. He titled his pleading “criminal complaint.” (Id. at 1.) 1

Although Kornafel’s allegations are not entirely clear, and he invokes numerous statutes and

cases without clear explanation, the Court understand Kornafel to be claiming that he was

deprived of his rights in the state court litigation in part because the Defendants conspired

against him. 2 Kornafel appears to be seeking relief in the form of a trial on the claims that were

before the state court. (Id. at 8.)

II.      STANDARD OF REVIEW

         The Court will grant Kornafel leave to proceed in forma pauperis because it appears that

he is not capable of pre-paying the fees to commence this civil action. Because Kornafel has

been granted leave to proceed in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(i) requires the Court

to dismiss the Complaint if, among other things, it is frivolous or malicious. A complaint is

frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S. 319,

325 (1989), and is deemed legally baseless if it is “based on an indisputably meritless legal

theory.” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). “A court that considers



1
    The Court adopts the pagination assigned to the Complaint by the CM/ECF docketing system.
2
  Kornafel also suggests that the federal courts incorrectly resolved his prior litigation. Those
allegations do not support any basis for a claim against the Defendants. Furthermore, as noted
above, Kornafel had an opportunity to challenge this Court’s judgments on appeal.
                                                  3
           Case 2:20-cv-04991-CDJ Document 5 Filed 12/14/20 Page 4 of 8




whether an action is malicious must, in accordance with the definition of the term ‘malicious,’

engage in a subjective inquiry into the litigant’s motivations at the time of the filing of the

lawsuit to determine whether the action is an attempt to vex, injure or harass the defendant.”

Deutsch v. United States, 67 F.3d 1080, 1086 (3d Cir. 1995). In that regard, “a district court may

dismiss a complaint as malicious if it is plainly abusive of the judicial process or merely repeats

pending or previously litigated claims.” Brodzki v. CBS Sports, Civ. A. No. 11-841, 2012 WL

125281, at *1 (D. Del. Jan. 13, 2012). As Kornafel is proceeding pro se, the Court construes his

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       Kornafel’s Complaint fails for numerous reasons. There is no legal basis for this Court to

direct the filing of criminal charges, to the extent Kornafel seek to bring a “criminal complaint”

against the Defendants. See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (explaining that

“a private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of

another”); Godfrey v. Pennsylvania, 525 F. App’x 78, 80 n.1 (3d Cir. 2013) (per curiam)

(“[T]here is no federal right to require the government to initiate criminal proceedings.”);

Mikhail v. Kahn, 991 F. Supp. 2d 596, 636 (E.D. Pa. 2014) (“[F]ederal courts lack the power to

direct the filing of criminal charges.”), aff’d, 572 F. App’x 68 (3d Cir. 2014) (per curiam).

       To the extent Kornafel’s Complaint can be liberally construed to raise claims pursuant to

42 U.S.C. § 1983 due to the constitutional references contained therein, his claims fail for the

same reason they failed in his second lawsuit. First, pursuant to the Rooker-Feldman doctrine,

“federal district courts lack jurisdiction over suits that are essentially appeals from state-court

judgments.” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir.

2010). Based on that principle, the Rooker-Feldman doctrine deprives a federal district court of



                                                  4
           Case 2:20-cv-04991-CDJ Document 5 Filed 12/14/20 Page 5 of 8




jurisdiction over “cases brought by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Id. at 166 (quotations omitted). “[T]here are

four requirements that must be met for the Rooker-Feldman doctrine to apply: (1) the federal

plaintiff lost in state court; (2) the plaintiff complains of injuries caused by the state-court

judgments; (3) those judgments were rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject the state judgments.” Id. To the extent

Kornafel claims he was harmed by Judge MacElree’s unfavorable judgment and asks the Court

to vacate Judge MacElree’s grant of summary judgment so Kornafel may proceed to trial, the

Court lacks jurisdiction over his claims.

        Second, to the extent Kornafel asserts claims within the Court’s jurisdiction, they may be

dismissed as malicious because they duplicate the claims raised in his second lawsuit.

Kornafel’s second lawsuit raised claims against the same defendants or their privies based on the

same underlying factual matter. His appeal of the dismissal in that case was unsuccessful, as

was his effort to vacate the judgment of dismissal. It appears that Kornafel filed this lawsuit to

resurrect his previously dismissed claims under the guise of a criminal complaint. That

Kornafel’s allegations were unsuccessful the first time does not permit him to reassert

duplicative or additional claims in a new lawsuit. Accordingly, his Complaint may be dismissed

as malicious. See Brown v. City of Philadelphia Office of Human Res., 735 F. App’x 55, 56 (3d

Cir. 2018) (per curiam) (“[T]he District Court did not err in dismissing Brown’s complaint as

malicious because it duplicates the allegations of his prior lawsuits.” (citing Pittman v. Moore,

980 F.2d 994, 995 (5th Cir. 1993))).




                                                   5
           Case 2:20-cv-04991-CDJ Document 5 Filed 12/14/20 Page 6 of 8




       Third, Kornafel has not adequately alleged an unconstitutional conspiracy. “[T]o properly

plead an unconstitutional conspiracy, a plaintiff must assert facts from which a conspiratorial

agreement can be inferred.” Great W. Mining & Mineral Co, 615 F.3d at 178. “[A] bare

assertion of conspiracy will not suffice.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).

“‘A conspiracy cannot be found from allegations of judicial error, ex parte communications (the

manner of occurrence and substance of which are not alleged) or adverse rulings absent specific

facts demonstrating an agreement to commit the alleged improper actions.’” Capogrosso v. The

Supreme Court of New Jersey, 588 F.3d 180, 185 (3d Cir. 2009) (per curiam) (quoting Crabtree

v. Muchmore, 904 F.2d 1475, 1480-81 (10th Cir. 1990)). Here, Kornafel appears to be alleging

that Judge MacElree conspired with Del Chevrolet and Delvecchio, because he lost in state court.

However, “merely resorting to the courts and being on the winning side of a lawsuit does not

make a party a co-conspirator or a joint actor with the judge.” Dennis v. Sparks, 449 U.S. 24, 28

(1980). Accordingly, Kornafel has not pled a plausible conspiracy claim. For the same reasons,

he has not adequately pled that Del Chevrolet or Delvecchio could be considered a state actor for

purposes of § 1983. See Kornafel, 788 F. App’x at 896 (“To the extent Kornafel’s claims are not

barred by the Rooker-Feldman doctrine, we agree for the reasons stated by the District Court that

Kornafel fails to allege facts stating a plausible conspiracy claim, or showing that Del Chevrolet

is a state actor for purposes of § 1983.” (internal citations omitted)).

       Fourth, Judge MacElree is entitled to absolute immunity from Kornafel’s § 1983 claims

because judges are entitled to absolute immunity from civil rights claims that are based on acts or

omissions taken in their judicial capacity, so long as they do not act in the complete absence of

all jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443

F.3d 302, 303-04 (3d Cir. 2006) (per curiam). “Although ‘absolute judicial immunity extends



                                                  6
            Case 2:20-cv-04991-CDJ Document 5 Filed 12/14/20 Page 7 of 8




only to claims for damages,’ Larsen v. Senate of the Commonwealth, 152 F.3d 240, 249 (3d Cir.

1998), to the extent Kornafel seeks injunctive relief, ‘in any action brought against a judicial

officer for an act or omission taken in such officer’s judicial capacity, injunctive relief shall not

be granted unless a declaratory decree was violated or declaratory relief was unavailable.”’

Kornafel, 788 F. App’x at 896-97 (quoting 42 U.S.C. § 1983). Nothing in Kornafel’s Complaint

plausibly suggests that this exception applies here.

IV.     CONCLUSION

        For the foregoing reasons, Kornafel’s Complaint is dismissed. Any claims over which

this Court lacks jurisdiction are dismissed without prejudice and the remaining claims are

dismissed with prejudice. Kornafel is not given leave to file an amended complaint because

amendment would be futile.

        This Court previously warned Kornafel that he could be subjected to filing restrictions if

he filed duplicative lawsuits. See Kornafel, Civ. A. No. 19-2783, 2019 WL 2764396, at *3.

Notably, Kornafel has a history of filing repeated lawsuits about the same subject matter, such

that the Court has already had to enjoin him from filing duplicative lawsuits in another context.

See Kornafel v. U.S. Postal Serv., Civ. A. No. 20-4503 (E.D. Pa.) (Oct. 5, 2020 Order). Given

this history, the Court’s order of dismissal also requires Kornafel to show cause why he should

not be enjoined from filing further lawsuits against Del Chevrolet, Delvecchio, or Judge

MacElree raising claims based on the car he purchased in 2015 and related state court litigation

about the car. 3



        3
         Pursuant to the All Writs Act, 28 U.S.C. § 1651(a), a district court may enjoin “abusive,
groundless, and vexatious litigation.” Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993); see
also In re Oliver, 682 F.2d 443, 445 (3d Cir. 1982). The “broad scope” of this power is limited
by “two fundamental tenets of our legal system — the litigant’s rights to due process and access
to the courts.” Brow, 994 F.2d at 1038. The Third Circuit has held that district courts “must
                                                  7
          Case 2:20-cv-04991-CDJ Document 5 Filed 12/14/20 Page 8 of 8




        An appropriate Order follows.

                                             BY THE COURT:


                                             /s/ C. Darnell Jones, II
                                             C. DARNELL JONES, II, J.




comply with the following requirements when issuing such prohibitive injunctive orders against
pro se litigants.” Id. First, the Court should not restrict a litigant from filing claims “absent
exigent circumstances, such as a litigant’s continuous abuse of the judicial process by filing
meritless and repetitive actions.” Id.; see also Matter of Packer Ave. Assoc., 884 F.2d 745, 747
(3d Cir. 1989). Second, the Court “must give notice to the litigant to show cause why the
proposed injunctive relief should not issue.” Brow, 994 F.2d at 1038; see also Gagliardi v.
McWilliams, 834 F.2d 81, 83 (3d Cir. 1987). Third, the scope of the injunctive order “must be
narrowly tailored to fit the particular circumstances of the case before the [ ] Court.” Brow, 944
F.2d at 1038; see also Chipps v. United States Dist. Ct. for the Middle Dist. of Pa., 882 F.2d 72,
73 (3d Cir. 1989).
        The recitation of Kornafel’s prior litigation history provides the basis for finding he has
been an abusive litigant. The Order the Court enters herewith provides the notice required by
Brow. The injunction, if entered, will be narrowly tailored to apply only to a new case where the
factual basis is similar to those of Kornafel’s prior, dismissed lawsuits.
                                                 8
